Case 1:17-cv-00152-CG-M Document 43 Filed 12/04/20 Page 1 of 7            PageID #: 667




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

 NATIONAL COMMISSION FOR                      )
 THE CERTIFICATION OF CRANE                   )
 OPERATORS, INC.,                             )
                                              )
       Plaintiff;                             )
                                              )
                                              )
 vs.                                          ) CIVIL ACTION NO. 17-0152-CG-M
                                              )
                                              )
 NATIONWIDE EQUIPMENT
                                              )
 TRAINING , LLC, and DONALD
 CHILDERS,

       Defendants.
                                       ORDER

       This matter is before the Court on Defendants’ response (Docs. 41) to the

Show Cause Order, Plaintiff’s reply (Doc. 42), and Defendants’ motion to appoint

counsel (Doc. 39). For reasons which will be explained below, the Court finds that

Defendants’ motion to appoint counsel should be denied and that sanctions should

be imposed against the Defendants for Civil Contempt.

       A stipulated joint permanent injunction was entered in this case and the case

was dismissed with prejudice on July 18, 2017. (Docs. 28, 30). In the order

dismissing this case, the Court stated that it “shall retain jurisdiction for the

purpose of enforcing the terms of the Stipulated Permanent Injunction Order.” (Doc.

30). On September 30, 2020, Plaintiff filed a motion requesting this Court enter an

order requiring Defendants to show cause why they should not be held in civil

contempt of court. (Doc. 31). In its motion, Plaintiff reported that it has evidence of
Case 1:17-cv-00152-CG-M Document 43 Filed 12/04/20 Page 2 of 7           PageID #: 668




at least 47 instances where Defendants willfully disregarded the Permanent

Injunction. Plaintiff detailed the alleged violations and submitted supporting

declarations and other documentation. Plaintiff’s motion also requested discovery to

determine the breadth and depth of Defendants’ violations and requested that the

Court consider enlarging the Permanent Injunction and imposing monetary

sanctions together with attorneys’ fees and costs. As monetary sanctions Plaintiff

requested $500.00 per violation for a total of at least $23,500.00 for the 47 known

violations.

      On October 6, 2020, this Court granted Plaintiff’s motion to enter a show

cause order and required Defendants to show cause, by October 21, 2020, why they

should not be held in civil contempt and why the other relief sought by Plaintiff

should not be granted. (Doc. 33). Defendants’ counsel thereupon moved to withdraw

as he now works at a different law firm and continued representation of the

Defendants would cause a conflict of interest. (Doc. 34). The Court allowed defense

counsel to withdraw and ordered Defendant Nationwide Equipment Training, LLC

(“NEC”) to obtain counsel by November 16, 2020 because corporations must

generally be represented by counsel. (Docs. 35, 38). The Court also extended

Defendants’ deadline to respond to the show cause order to November 23, 2020.

(Doc. 38).

      Defendants filed a letter with the Court requesting that they be appointed a

public defender and be given an extension “to get his affairs in place, and to recover

from the surgery.” (Doc. 39 PageID.630). In the letter Mr. Childers represents that



                                          2
Case 1:17-cv-00152-CG-M Document 43 Filed 12/04/20 Page 3 of 7            PageID #: 669




he cannot afford an attorney. Childers attached pay statements showing that as of

October 15, 2020, his total gross earnings from the FR Fire Dept for this year are

$80,922.99. His letter indicates he also works for FEMA search & rescue and that in

addition he makes between $2,000 - $4,000 every other month teaching a class.

Although the cost of living in California where Childers resides may be high, his

reported income does not persuade the Court that he or his company is indigent and

unable to afford counsel.

      Moreover, counsel should only be appointed for a civil litigant in “exceptional

circumstances.” Steele v. Shah, 87 F.3d 1266, 1271 (11th Cir.1996). To determine if

exceptional circumstances exist, a court should consider a variety of factors such as

“the merits of the plaintiff's claim and whether the claim is factually or legally so

complex as to warrant the assistance of counsel.” Holt v. Ford, 862 F.2d 850, 853

(11th Cir.1989). Under the circumstances here, the Court finds appointment of

counsel is not appropriate.

      One day after the deadline to file a response, on November 24, 2020,

Defendants filed a response to the show cause order. (Doc. 41). The Court hereby

grants the request for an extension contained in Defendants’ letter (Doc. 39) to the

extent that Defendants’ response is accepted as timely. The response contains eight

numbered paragraphs which each address one of Plaintiff’s allegations that

Defendants violated the permanent injunction. In each paragraph Defendants give

details and circumstances of the violation and explain why they violated the

permanent injunction. In one instance, Defendants claim to have misunderstood the



                                           3
Case 1:17-cv-00152-CG-M Document 43 Filed 12/04/20 Page 4 of 7           PageID #: 670




specific terms of the permanent injunction. As to other violations, Defendants

downplay the gravity of the violation and/or question the propriety of the injunction

terms. Defendants claim to have committed the violations simply because Childers

is a “nice guy.”

       This Court is empowered by 18 U.S.C. § 401 to punish parties who violate its

orders, injunctions, and judgments. “A party seeking civil contempt bears the

initial burden of proving by clear and convincing evidence that the alleged

contemnor has violated an outstanding court order.” CFTC v. Wellington Precious

Metals, Inc., 950 F.2d 1525, 1529 (11th Cir. 1992). Upon a prima facie showing of a

violation, the burden shifts to the alleged contemnor to defend his or her failure to

comply by showing that, although he or she may have taken all reasonable steps to

comply, he or she was unable to comply. United States v. Rylander, 460 U.S. 752,

757 (1983). If the alleged contemnor makes a sufficient showing, the burden shifts

back to the party seeking contempt who bears the ultimate burden of ability to

comply. Combs v. Ryan’s Coal Co., 785 F.2d 970, 984 (11th Cir.), cert. denied, 479

U.S. 853 (1986). Under normal circumstances a hearing is necessary before an

alleged contemnor may be found in contempt; however, “when there are no disputed

factual matters that require an evidentiary hearing, the court might properly

dispense with the hearing prior to finding the defendant in contempt and

sanctioning him.” Mercer v. Mitchell, 908 F.2d 763, 769 n.11 (11th Cir. 1990).

       Here the Court finds that the Plaintiff in this case has met its burden of

making a prima facie showing of a violation. Thus, the burden shifts to Defendants



                                           4
Case 1:17-cv-00152-CG-M Document 43 Filed 12/04/20 Page 5 of 7           PageID #: 671




to show that they did, in fact, comply or that they took all reasonable steps to

comply but were unable to comply. As Plaintiff points out in its reply (Doc. 42),

though Defendants attempt to explain some of the violations away, Defendants

have admitted to violating the permanent injunction. Defendants have not denied

committing any of the 47 violations alleged by Plaintiff. Defendants also do not

contend that they were unable to comply. Defendants stipulated and agreed to the

terms of the permanent injunction and Plaintiff repeatedly sent formal letters to

Mr. Childers notifying him of the violations and requesting that Childers cease and

desist. (Docs. 32-4, 32-5, 32-6, 32-8, 32-11, 32-13, 32-15, 32-17). The Court finds

there are no disputed matters that would necessitate an evidentiary hearing.

Defendants were clearly aware of the of the terms of the permanent injunction and

willfully violated them. The Court finds that Defendants’ actions were clear

violations and that the Defendants could have complied but chose not to.

      When imposing sanctions for civil contempt, a court “ha[s] numerous options,

among them: a coercive daily fine, a compensatory fine, attorneys' fees and expenses

... and coercive incarceration.” Citronelle-Mobile Gathering, Inc. v. Watkins, 943

F.2d 1297, 1304 (11th Cir. 1991) (citations omitted). The Court notes that though

Plaintiff’s initial motion for show cause order requested discovery and suggested a

possible expansion of the permanent injunction order, its reply (Doc. 42) only

requests that Defendants be held in civil contempt of court for 47 known violations

of the permanent injunction. In light of the fact that Defendants are not represented

by counsel and have essentially admitted to the 47 violations, the Court finds it



                                           5
Case 1:17-cv-00152-CG-M Document 43 Filed 12/04/20 Page 6 of 7             PageID #: 672




appropriate to award damages for just the 47 known violations and declines to order

an expansion of the permanent injunction or to order discovery to uncover any

additional violations. However, if Defendants continue after entry of this order to

violate the permanent injunction then, upon Plaintiff’s motion, the Court may

consider additional relief and/or harsher penalties. Plaintiff requested fines of

$500.00 for each violation for a total amount of $23,500.00 plus attorneys’ fees and

costs incurred in enforcing the injunction. After considering all of the

circumstances, the Court finds that $250.00 per violation plus attorney’s fees is

appropriate. Accordingly, the Court will award Plaintiffs $250.00 for 47 violations

for a total of $11,750.00 plus attorneys’ fees.

                                    CONCLUSION

      For the reasons explained above, the Court hereby DENIES Defendants’

motion to appoint counsel (Doc. 39), but GRANTS Defendants’ request for an

extension (Doc. 39), to the extent that Defendants’ response (Doc. 41) is accepted as

timely.

      The Court further finds that Defendants are in CONTEMPT OF COURT

for violating the Permanent Injunction entered in this case and a SANCTION is

hereby imposed against Defendants, jointly and severally, in the amount of

$11,750.00 plus attorneys’ fees and costs incurred by Plaintiff in

connection with enforcing the injunction. Said sanction shall be paid to

Plaintiff and will be due once the attorneys’ fees and costs are determined. Unless

the parties can agree as to the appropriate amount of attorneys’ fees and costs,


                                            6
Case 1:17-cv-00152-CG-M Document 43 Filed 12/04/20 Page 7 of 7         PageID #: 673




Plaintiff is ORDERED to submit on or before December 21, 2020, an accounting

and supporting affidavits of any fees and costs which were reasonably incurred in

enforcing the injunction. Any objection Defendants have to the reasonableness of

the fees and costs submitted by Plaintiff should be filed on or before January 4,

2021.

        DONE and ORDERED this 4th day of December, 2020.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE




                                         7
